DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Höjer et al. (US 2015/0192332) in view of Swanson et al. (US 2018/0106484).
	Regarding claim 1, Höjer discloses a thermoelectric generation device comprising a thermoelectric generation module ([0054]); a fan configured to rotate about a rotation axis and disposed at one side of the thermoelectric generation module in a first axis direction parallel to the rotation axis (shown in Fig. 3); a cover member that accommodates the fan, the cover member comprising: a facing plate that faces a first side of the fan in the first axis direction, and a side plate that surrounds the fan and extends from the facing plate from the first side toward a second side of the fan in the first axis direction thereof (shown in annotated Fig. 3 below); a first intake port defined in the facing plate and configured to supply air into the cover member toward the fan ([0042]; shown in annotated Fig. 3 below); and an exhaust port defined in the side plate and disposed at the second side of the fan in the first axis direction ([0044]; Figure 3).
	Höjer does not explicitly disclose a second intake port defined in the side plate and configured to supply air into the cover member toward the fan, at least a portion of the second intake being disposed between the first side of the fan and the facing plate in the first axis direction.
	Swanson discloses a cover member ([0061] L13 - upper manifold 50) for a cooling fan ([0061] L17 - fan 24) and further discloses an air intake structure defined in a side plate, and a top opening, and configured to supply air into the cover member ([0061] L15-17).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a side air intake port upstream of the fan, as disclosed in Swanson, in addition to the first intake port defined in the facing plate in the apparatus of Höjer because, as evidenced by Swanson, including a side air intake port in addition to a top air intake port amounts to the use of a known configuration in the art, and one of ordinary skill would have a reasonable expectation of success when including a side air intake port in addition to the top air intake port in the apparatus of Höjer based on the teaching of Swanson.
	Modified Höjer discloses at least a portion of the intake being disposed between the first side of the fan and a facing plate in a first axis direction (Swanson - [0061] L13-18 discloses the side air intake is upstream of the fan).
[AltContent: textbox (first intake port)][AltContent: arrow][AltContent: textbox (facing plate)][AltContent: arrow][AltContent: textbox (second side plate)][AltContent: arrow][AltContent: textbox (fourth side plate)][AltContent: arrow][AltContent: textbox (third side plate)][AltContent: textbox (first side plate)][AltContent: arrow][AltContent: arrow]	
    PNG
    media_image1.png
    613
    494
    media_image1.png
    Greyscale

	Regarding claim 2, modified Höjer discloses all the claim limitations as set forth above. Modified Höjer further discloses the second intake port faces each of a first space between an inner surface of the facing plate and the fan, and a second space between an inner surface of the side plate and the fan (the second intake port of modified Höjer, as set forth above, necessarily faces a space between an inner surface of the facing plate and the fan, and a space between an inner surface of the side plate and the fan (the limitation "faces" does not require a particular plane which is shared by both the space and the intake port).
	Regarding claim 3, modified Höjer discloses all the claim limitations as set forth above. Modified Höjer further discloses the second intake port has a first side end and a second side end that is spaced apart from each other in the first axis direction (the second intake port of modified Höjer, as set forth above, necessarily has side ends in the first axis direction; Swanson - [0061]), the fan has a first side end and a second side end that are spaced apart from each other in the first axis direction (Höjer - the fan disclosed necessarily has a first side end and a second side end that are spaced apart from each other in the first axis direction).
	 With regard to the limitation "the first side end of the fan is disposed between the first side end of the second intake port and the second side end of the second intake port in the first axis direction", it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the configuration of the thermoelectric generation device of modified Höjer such that the first side end of the fan is disposed between the first side end of the second intake port and the second side end of the second intake port in the first axis direction because it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70.
	Regarding claim 4, modified Höjer discloses all the claim limitations as set forth above. Modified Höjer further discloses a heat sink disposed between the thermoelectric generation module and the fan in the first axis direction (Höjer - [0042]), the heat sink comprising a heat radiating plate connected to a first side end surface of the thermoelectric generation module (Höjer - 206 in Fig. 5); and a heat receiving plate connected to a second side end surface of the thermoelectric generation module that is spaced apart from the first side end surface of the thermoelectric generation module in the first axis direction (Höjer - 228 in Fig. 5).
	Regarding claim 5, modified Höjer discloses all the claim limitations as set forth above.
	With regard to the limitation "a width of the second intake port in a direction orthogonal to the rotation axis is equal to or larger than a width of the heat sink in the direction orthogonal to the rotation axis", such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  
	Additionally, as the size of the apparatus and the efficiency of operation are variables that can be modified, among others, by adjusting said size of the heat sink, with said size and material cost of the apparatus and operation efficiency both increasing as the size of the heat sink is increased, the precise size of the heat sink would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed size of the heat sink cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the size of the heat sink in the apparatus of modified Höjer to obtain the desired balance between the size and material cost of the apparatus and the operation efficiency (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
	Regarding claim 6, modified Höjer discloses all the claim limitations as set forth above. Modified Höjer further discloses the side plate includes a first side plate, a second side plate spaced apart from the first side plate in a second axis direction orthogonal to the rotation axis (Höjer - shown in annotated Fig. 3 above), a third side plate that is disposed between the first side plate and the second side plate and connected to the first side plate and the second side plate (Höjer - shown in annotated Fig. 3 above), and a fourth side plate spaced apart from the third side plate in a third axis direction orthogonal to the first axis direction and the second axis direction, the fourth side plate being connected to the first side plate and the second side plate (Höjer - shown in annotated Fig. 3 above), and the second intake port is defined in at least one of the first side plate, the second side plate, the third side plate, or the fourth side plate (set forth in Höjer modified by Swanson as set forth above).
	Regarding claim 10, modified Höjer discloses all the claim limitations as set forth above.  Modified Höjer further discloses the first axis direction extends in a vertical direction (Höjer - Fig. 3), and wherein the second intake port is disposed vertically above an uppermost part of the fan (Swanson - [0061]; the second intake port is a side opening upstream of the fan which, in combination with Höjer, results in the second intake port disposed vertically above an uppermost part of the fan).  
	It is noted that the terms "vertical", "vertically", and "uppermost" are dependent on the spatial orientation of the device.
	Regarding claim 11, modified Höjer discloses all the claim limitations as set forth above.  Modified Höjer further discloses a lowermost part of the second intake port is disposed vertically above the uppermost part of the fan (Swanson - [0061]; the second intake port is a side opening upstream of the fan which, in combination with Höjer, results in the second intake port disposed vertically above an uppermost part of the fan).  Additionally, it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70.
	It is noted that the terms "vertically", and "uppermost" are dependent on the spatial orientation of the device.
	Regarding claim 12, modified Höjer discloses all the claim limitations as set forth above.  Modified Höjer further discloses a lowermost part of the second intake port is disposed at a position corresponding to the uppermost part of the fan (Swanson - [0061]; the second intake port is a side opening upstream of the fan which, in combination with Höjer, results in the lowermost part of the second intake port corresponding to an uppermost part of the fan).  Additionally, it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70.
	Regarding claim 13, modified Höjer discloses all the claim limitations as set forth above.  Modified Höjer further discloses the second intake port extends in a horizontal direction orthogonal to the vertical direction (the second intake port necessarily extends in a horizontal direction, at least to an extent.  It is noted that the term "extends" does not specify an amount or degree of the extension).  With regard to the limitation "a width of the second intake port in the horizontal direction is greater than a width of the first intake port in the horizontal direction", such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  
	Regarding claim 14, modified Höjer discloses all the claim limitations as set forth above.  With regard to the limitation "the width of the second intake port in the horizontal direction is greater than a diameter of the fan", such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  
	Regarding claim 15, modified Höjer discloses all the claim limitations as set forth above.  With regard to the limitation "a width of the second intake port in a direction orthogonal to the rotation axis is greater than a diameter of the fan", such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  
	Regarding claim 16, modified Höjer discloses all the claim limitations as set forth above.  Modified Höjer further discloses both of the exhaust port and the second intake port are defined at a single plane of the side plate that extends parallel to the rotation axis (Höjer, as modified by Swanson, results in a side air intake opening upstream of the fan on the same side as the exhaust port opening downstream of the fan in Höjer).
	Regarding claim 17, modified Höjer discloses all the claim limitations as set forth above.
	While modified Höjer does not explicitly disclose the second intake port is spaced apart from the exhaust port in the first axis direction, it would have been obvious to one of ordinary skill in the art to include a space between the second intake port and the exhaust port in the first direction because it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70.
	Regarding claim 18, modified Höjer discloses all the claim limitations as set forth above.  
	While modified Höjer does not explicitly disclose a distance between the second intake port and the exhaust port in the first axis direction is greater than a distance between the second intake port and the facing plate in the first axis direction, such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Höjer et al. (US 2015/0192332) in view of Swanson et al. (US 2018/0106484) as applied to claim 4 above, and further in view of Nakayama (US 5,007,242).
	Regarding claim 7, modified Höjer discloses all the claim limitations as set forth above. Modified Höjer further discloses the exhaust port has a first side end and a second side end that are spaced apart from each other in the first axis direction (Höjer  - [0044]; Figure 3), the heat sink has a first side end and a second side end that are spaced apart from each other in the first axis direction (Höjer - heat sink shown in Fig. 3).
	Modified Höjer does not explicitly disclose the first side end of the exhaust port is disposed between the first side of the heat sink and the second side end of the heat sink in the first axis direction.
	Nakayama discloses exhaust ports disposed between the first side end of the heat sink and the second side end of the heat sink in the first axis direction (uppermost 21 in Fig. 3 in relation to bottom of 16).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the heat sink of modified Höjer such that the exhaust port is disposed between the first side of the heat sink and the second side end of the heat sink in the first axis direction, as disclosed in Nakayama, because such a modification amounts to the selection of a known design, and absent a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to form the heat sink of modified Höjer such that the exhaust port is disposed between the first side of the heat sink and the second side end of the heat sink in the first axis direction as disclosed in Nakayama.  Additionally, it is noted that if Figure 3 of Nakayama does not show the uppermost 21 above the bottom of 16, it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70.
	Regarding claim 8, modified Höjer discloses all the claim limitations as set forth above. Modified Höjer further discloses a heat sink comprises a fin connected to a support surface of the heat radiating plate (Höjer - 206 in relation to 204 in Fig. 5; note: the term "connected" does not require direct physical contact or the absence of intermediate components), the fin having a tip disposed away from the support surface at the first side end of the heat sink (Höjer - 204 in Fig. 5).
	Modified Höjer does not explicitly disclose the support surface of the heat radiating plate is disposed between the first side end of the exhaust port and the second side end of the exhaust port in the first axis direction, however, it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70.
	Regarding claim 9, modified Höjer discloses all the claim limitations as set forth above. Modified Höjer further discloses the exhaust port is one of a plurality of exhaust ports that extend in the first axis direction (Höjer - [0044]; Fig. 3) and are arranged in a direction orthogonal to the rotation axis (Höjer - [0044]; Fig. 3), and a plurality of the exhaust ports are provided in a direction orthogonal to the rotation axis (Höjer - Fig. 3), the fin is long in the first axis direction (Höjer - shown in Fig. 3; 204 in Fig. 5), and the fin is one of a plurality of fins that extend in the first axis direction and are provided in the direction orthogonal to the rotation axis (Höjer - shown in Fig. 3; 204 in Fig. 5). 
	Modified Höjer does not explicitly disclose a center line of the cover member between adjacent exhaust ports among the plurality of exhaust ports coincides with a center line of the fin in the direction orthogonal to the rotation axis, and an interval between the exhaust ports is an integral multiple of an interval between the fins; however, it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.
	It is also noted that with regard to the shape of the exhaust port, it has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	
Response to Arguments
Applicant's arguments filed 02/17/2022 have been fully considered but they are not persuasive. Specifically, applicant argues that one having ordinary skill in the art would not have been led, absent impermissible hindsight gleaned from the present application, to modify Höjer to include Swanson's external air intake grate 70 at Höjer's side surface, and in particular, Höjer describes "an air intake direction defined by the axis about which the blade is rotatably attached to the fan" and "an exhaust direction that is perpendicular to the intake direction".  Applicant further asserts that Höjer merely illustrates examples of exhaust directions 114, all of which extend outward from a side surface of Hojer's housing, thus even assuming a combination of Höjer and Swanson is proper, Swanson's air intake grate 70 provided at Höjer's side surface would not have performed the intended air intaking function, but would rather merely exhaust air along Höjer's exhaust direction 114 extending outward from Höjer's side surface.  
In response to applicant's argument, Höjer discloses exhaust ports in the side surface as set forth in the office action.  Höjer further discloses a first intake port defined in the facing plate and configured to supply air into the cover member toward the fan ([0042]; shown in annotated Fig. 3 above).  
Höjer does not explicitly disclose a second intake port defined in the side plate and configured to supply air into the cover member toward the fan.  As set forth in the office action, Swanson is relied upon to teach an air intake structure for a cooling fan which is comprised of a top and side intake port.  Based on the teaching of Swanson, the use of both top and side air intake ports for a cooling fan is known in the art, and one of ordinary skill would have a reasonable expectation of success when including a side intake port in addition to the top intake port of Höjer based on the teaching of Swanson.  
With regard to whether it would have been obvious to one of ordinary skill in the art to include a side intake port upstream of the fan, as disclosed by Swanson, while the exhaust port of Höjer remains on the side surface and downstream of the fan; as set forth in MPEP 2141, a person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR, 550 U.S. at 421, 82 USPQ2d at 1397. "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396.
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
The claimed subject matter merely combines familiar elements according to known methods and does no more than yield predictable results. See MPEP 2143 and KSR v. Teleflex (Supreme Court 2007).
As set forth in the office action, Höjer teaches exhaust ports downstream of a fan and Swanson teaches air intakes in both the top and side surfaces upstream of a fan, and in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Absent evidence of unexpected results, the addition of side intake ports to the device of Höjer is an obvious modification based on the teaching of Swanson as set forth in the office action.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188. The examiner can normally be reached Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726